Title: From John Adams to Alpheus Cary, 26 November 1824
From: Adams, John
To: Cary, Alpheus



Dear Sir,
Quincy 26th Novr. 1824.

I have received your respectful & affectionate letter of Novr. 4th. for which I thank you as well as for your Address before the Massachusetts Charitable Mechanic Association—The Address is neither unlettered nor unworthy of the Association to which it is addressed. It is a manly, well written and well informed peice of Composition. I feel a pride in it as the production of a Son of the Town of Quincy one of the most ingenious mechanician in the country. I wish you health, wealth, & prosperity in your worthy career.
I will send this letter to you by my Grandson, George Washington Adams, who may be considered as a townsman of yours though he was not born here, but has been here almost from his infancy. I hope you will be good friends to each other. I am a hearty friend to both.
John Adams.